TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00113-CV



                                  Nicholas Felman, Appellant

                                                v.

                                  Malena McGowan, Appellee


            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
      NO. C-1-CV-09-013640, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Nicholas Felman’s brief was due in this Court on May 26, 2010. On

June 15, 2010, the Clerk of this Court sent notice to appellant that his brief was overdue and that

his appeal would be dismissed for want of prosecution if he did not respond to this Court by

June 25, 2010. To date, appellant has not responded to this Court’s notice. Accordingly, we dismiss

the appeal for want of prosecution. Tex. R. App. P. 42.3(b), (c).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: August 12, 2010